DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-6, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Patent Publication No. 2014/0016799) in view of Fujita et al. (US Patent Publication 2020/0179800; hereinafter Fujita).
With reference to claim 1, Kumar discloses a computer input device (110); see paragraph 52; Fig. 1), comprising:
a physical keyboard (156) comprising keys (see paragraph 56; Fig. 6);
a keyboard base (120) comprising a touch-sensitive display device (140), the keyboard base (30) being selectively attachable and removable from the physical keyboard (156) (see paragraphs 53-54; Figs. 6, 9).
While disclosing the usage of a touch-sensitive display device there fails to be disclosure of a joystick couplable to the base with a touch sensitive display device as recited.
Fujita discloses a computer input device (1) having a touch sensitive display device (12), i.e. keyboard base with touch-sensitive display device) (see paragraphs 115-116; Fig. 1), wherein the computer input device (1) having a joystick (3/4) couplable to the touch-sensitive display device (12) (see paragraphs 109-110; Figs. 1-2).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a touch sensitive display device similar to that which is taught by Fujita to be carried out in a device similar to that which is taught by Kumar having an attachable joystick to thereby provide for additional functionality according to known methods to yield predictable results.

With reference to claim 4, Kumar and Fujita disclose all that is required as explained above with reference to claim 1, wherein Fujita further discloses wherein the joystick (3/4) is removable from a mouse device (211/221) associated with the computer input device (see paragraphs 653-654; Figs. 52-53).

With reference to claim 5, Kumar and Fujita disclose all that is required as explained above with reference to claim 1, wherein Fujita further discloses wherein the joystick comprises two joysticks (3/4) removed from a body of a mouse (211/221) associated with the computer input device (1), each of the joysticks (3/4) being couplable to a side of the touch-sensitive display device (12) (see paragraphs 653-654; Figs. 52-53).
 
With reference to claim 6, Kumar and Fujita disclose all that is required as explained above with reference to claim 1, wherein Kumar further discloses a processing device (11/12) to execute computer readable program code of the keyboard base (see paragraphs 40, 43; Fig. 3).

With reference to claim 16, Kumar and Fujita disclose all that is required as explained above with reference to claim 1, wherein Kumar further discloses wherein the touch-sensitive display (120) has two modes, such that, in a first mode, the touch-sensitive display functions as a trackpad within the computer input device to receive user input moving a cursor on a display of a computing device in communication with the computer input device (see paragraph 60), and, in a second mode, the touch-sensitive display (120) displays icons that are user-selectable to provide user input (see paragraph 61).

With reference to claim 17, Kumar and Fujita disclose all that is required as explained above with reference to claim 1, wherein Kumar further discloses one or more processing cores to supplement processing resources of a computing device in communication with the computer input device as an external processing unit (in teaching wireless communication circuit (21), optical transceiver/transmitter (53-54); see paragraphs 45, 51; Fig. 3).

With reference to claim 18, Kumar and Fujita disclose all that is required as explained above with reference to claim 1, wherein Fujita further discloses a mouse (211/221), the mouse comprising a detachable component (3/4), the keyboard base (2) further comprising an interface (17/21) to receive attachment of the component (3/4) when detached from the mouse (see paragraphs 406, 653-654; Figs. 31, 52-53).

With reference to claim 19, Kumar and Fujita disclose all that is required as explained above with reference to claim 18, wherein Fujita further discloses, wherein the detachable component comprises a joystick (2/3) that, when the component is attached to the keyboard base (2), provides input for an application having output displayed on the touch-sensitive display device (12) (see paragraphs 109-110; Figs. 1-2).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Fujita as applied to claim 1 above, and further in view of Roka (US Patent Publication No. 2012/0044147).
With reference to claim 2, Kumar and Fujita disclose all that is required as explained above with reference to claim 1, and wile Kumar discloses any type of smartphone or portable personal communication device may be utilized in the present invention (see paragraph 53), there fails to be specific disclosure of a keyboard base foldable along a hinge as recited.
Roka discloses a keyboard base having different configurations (see abstract) wherein the keyboard base (110) is foldable along a hinge formed in the keyboard base (see paragraph 45; Fig. 1, 8).
Therefore it would have been obvious to allow the usage of a foldable hinge similar to that which is taught by Roka to be carried out at the wing portions of the device similar to that which is taught by Kumar and Fujita to thereby provide configurations of the computer input device to increase the environments for usage (see Lan; paragraph 5).

With reference to claim 3, Kumar, Fujita, and Roka disclose all that is required as explained above with reference to claim 2, wherein Fujita further discloses that joystick (3/4) is couplable to the keyboard base (see paragraphs 109-110; Figs. 1-2).
While Fujita discloses the attaching of the joysticks as recited, there fails to be disclosure however fails to disclose a fold of the keyboard as recited.
Roka discloses a keyboard base having different configurations (see abstract) wherein the keyboard base (110) is foldable along a hinge formed in the keyboard base (see paragraph 45; Fig. 1, 8)
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a joystick attachable to the keyboard base when the keyboard base is folded similar to that which is taught by the combination of Kumar and Fujita to thereby provide additional user input to the device without interfering with the displayed image.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Fujita as applied to claim 18 above, and further in view of Ohgami et al. (US Patent No. 5,738,536; hereinafter Ohgami).
With reference to claim 20, Kumar and Fujita disclose all that is required as explained above with reference to claim 18, wherein Fujita further discloses that joystick (3/4) is couplable to the keyboard base by exposed interfaces (17/21) to receive attachment of the component (3/4) (see paragraphs 109-110; Figs. 1-2) when detached from the mouse (211/221) (see paragraphs 406; Figs. 31, 52-53).
While Fujita discloses the attaching of the joysticks as recited, there fails to be disclosure however fails to disclose a fold of the keyboard as recited.
Ohgami discloses a portable laptop device having an attachable keyboard base (see column 21, lines 35-57; Fig. 4) wherein the base portion of the laptop device comprises a hinged portion that, when folded, exposes the interface to receive attachment of a component (see column 14, line 48-column 15, line 32; Figs. 14-20).
Therefore it would have been obvious to one having ordinary skill in the art to allow a hinged portion similar to that which is taught by Ohgami for the interface component of the keyboard base as taught by Kumar and Fujita to thereby provide a covering for the interface when not in usage (see Ohgami; column 2, lines 62-64).


Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Landry et al. (US Patent No. 6,628,506; hereinafter Landry) in view of Workman.
With reference to claim 7, Landry discloses a computing system (Figs. 1-2), comprising:
a processor (see column 6, lines 6-15; Fig. 2);
a display device (76) (see column 3, line 66-column 4, line 5; Fig. 2);
a keyboard (90) selectively coupled to the display device (76) (see column 4, lines 15-43; Figs. 2-3);
a separable base portion (92) of the keyboard comprising a touch-sensitive device (210) (see column 4, lines 33-39; column 8, lines 38-44; Fig. 12).
While disclosing all that is required above, including the usage of a separable base portion that could be composed of a variety of input technologies (see column 4, lines 33-39), there fails to be specific disclosure of the usage of a display of the touch sensitive device, or the usage of a mouse as recited.
Workman discloses a computer input device (20) having a touch sensitive display device (see Figs. 1-2), wherein the computer input device includes a mouse (12) (wherein joystick (14) and control buttons (16) provides mouse functionality) comprising a first and second removable joystick (14/16) couplable to the touch-sensitive display device (20) (see paragraphs 30-31; Figs. 1-2).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a touch sensitive display device similar to that which is taught by Workman as the touch sensitive device carried out in a device similar to that which is taught by Landry as a simple substitution of one known element for another to obtain predictable results.  Further by having an attachable joystick similar to that which is taught by Workman to be attached to the touch-sensitive display device thereby provides additional user input with the touch-sensitive display device without interfering with the displayed data (see Workman, paragraph 32).

With reference to claim 10, Landry and Workman discloses all that is required as explained above with reference to claim 7, wherein Landry further discloses that the separable base portion comprises a processor to execute computer readable program code when separated from the keyboard (see column 3, lines 4-35).

With reference to claim 11, Landry and Workman discloses all that is required as explained above with reference to claim 7, wherein Workman further discloses that the mouse comprising a sensor to sense the removal of the first and second joysticks from the mouse and send a signal to the processor (in teaching wired or Bluetooth pairing; see paragraphs 38-39).

With reference to claim 12, Landry and Workman discloses all that is required as explained above with reference to claim 7, wherein Landry further discloses where the processor receives a signal from a sensor on the keyboard when the separable base portion of the keyboard is separated from the keyboard (in teaching the usage wireless ports for communicating with the keyboard (95); see column 5, lines 2-13; Fig. 3).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Landry in view of Workman as applied to claim 7 above, and further in view of Roka.
	With reference to claim 8, Landry and Workman disclose all that is required as explained above with reference to claim 7, however fail to disclose the hingeable joints as recited.
Roka discloses a keyboard base having different configurations (see abstract) wherein the keyboard base (110) is foldable along a hinge formed in the keyboard base (see paragraph 45; Fig. 1, 8), thereby (inherently) reducing a dimension of the base portion.
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a joystick attachable to the keyboard base when the keyboard base is folded similar to that which is taught by the combination of Workman and Roka to thereby achieve predictable results.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Landry in view of Workman and Roka as applied to claim 8 above, and further in view of Sternglass et al. (US Patent No. 6,025,986; hereinafter Sternglass).
With reference to claim 9, Landry, Workman, and Roka discloses all that is required as explained above with reference to claim 8, and while Roka discloses hingeable joints of the keyboard base s as explained above, there fails to be specific disclosure of a mechanical and electrical interfaces as recited.
Sternglass discloses a portable electronic device with a keyboard wherein a surface on the keyboard portion exposed by the hingeable joints include a mechanical and electrical interface to interface with peripheral units the keyboard includes hingeable joints (68, 72) (see column 3, lines 43-52; Figs. 1B-1C).
Therefore it would have been obvious to allow the usage of mechanical and electrical interfaces similar to that which is taught by Sternglass to be carried out in a device similar to that which is taught by Landry, Workman, and Roka in order thereby protect the terminal from dame or debris.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sternglass.
	With reference to claim 13, Lin discloses a keyboard (10) (see Fig. 4), comprising: a separable base portion (30), the separable base portion being electrically and mechanically couplable to the keyboard (see paragraphs 23-24; Figs. 1, 4); and
	a touchscreen display (32) formed on a portion of the separable base portion (30) (see paragraph 24; Fig. 2).
	While disclosing the keyboard as explained above, Lin fails to disclose a folding portion that exposes an interface as recited.
Sternglass discloses a portable electronic device (10) with a keyboard (14) comprising a separable base portion (26, 28, 30) column 3, lines 43-52; Figs. 1B-1C), wherein folding a portion of the separable base portion at the hinge (68, 72) exposes a mechanical interface to receive a joystick (in teaching exposing interface elements for connection of peripheral units as well-known in the art; see column 5, line 63-65; Fig. 1A-B).
Therefore it would have been obvious to allow the usage of hinge arrangement to expose mechanical and electrical interfaces similar to that which is taught by Sternglass to be carried out in a device similar to that which is taught by Lin in order thereby protect the interface terminal from damage and debris as a standard practice known in the art.

With reference to claim 14, Lin and Sternglass disclose the keyboard of claim 13, wherein Lin further discloses that the separable base portion comprises a processor to execute computer readable program code when separated from the keyboard (in teaching detachable keyboard including key and display functions, wherein the keyboard inherently includes processing for transmission to the display device; 1-3).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sternglass as applied to claim 13 above, and further in view of Landry.
	With reference to claim 15, Lin and Sternglass disclose the keyboard of claim 13, and while disclosing the separable base portion, there fails to be disclosure of a sensor for detecting separation as recited.
Landry further discloses the processor receives a signal from a sensor on the keyboard when the separable base portion of the keyboard is separated from the keyboard (in teaching the usage wireless ports for communicating with the keyboard (95); see column 5, lines 2-13; Fig. 3).
Therefore it would have been obvious to allow sensor detection of the separable base portion similar to that which is taught by Landry to be carried out in a device similar to that which is taught by Lin and Sternglass, to thereby provide appropriate interfacing between the devices as well known in the art. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BOULANGER (US2014/0221098) discloses an input device configuration comprising a keyboard having a foldable portion in which joysticks are configured (see Figs. 1-8).
COLLOPY (US2010/0246119) discloses a keyboard base comprising a touch-sensitive display device selectively removable from the keyboard (see Figs. 1, 10-11).
HIRSHMAN (US2012/0271967) discloses a portable touch-sensitive display device having an attachable joystick device couple at mechanical and/or electrical connections provided at an edge side of the touch-sensitive display (see Figs. 1, 2, 5).
LEE (US8,693,175) discloses an electronic device (100) having a keyboard (110) and a separable base portion (200) that is couplable to the keyboard (see column 3, lines 17-51; Figs. 1-2).
LOVE (US6,809,721) discloses a mobile joystick designed to attach to an interface at a side of a notebook computer to allow the joystick to attached thereto and communicate with the computer through the interface (see abstract; column 3, lines 20-37; column 4, line 57-column 5, line 31; Figs. 1-3).


Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. With regards to claim 7, the applicant argues that the combination of references fail to disclose a separable base portion of the keyboard comprising a touch-sensitive display device as recited.  While the examiner relies upon Landry for disclosing the separable base portion of the keyboard, the reference fails to specifically disclose that the separable base portion, which happens to be illustrated as a touch pad (92), includes a display device.  However, Landry further details that the device (92) may include any suitable input technologies known to include displays (see column 4, lines 33-44).  Workman discloses an example of what is known as a suitable input technology, in teaching touch screen display device (20), wherein joysticks (14/16) are attached for control as explained.  Therefore the examiner finds that the combination Landry and Workman disclose the recited invention.  Further with regards to the applicant’s argument that Workman fails to disclose a mouse.  The examiner finds that the applicant has failed to define “a mouse” usage in this invention as a device that receives lateral movement across a flat surface.  Specifically, the specification defines “a mouse” more or less as a holder/docking unit for the joysticks wherein the joysticks may form a part of the housing of the mouse.  However there is no details of the mouse functioning in a standard manner.  Therefore the examiner finds that the mouse (see Fig. 2) described by Workman reads on the “a mouse” as defined by the specification and recited in the limitations.  With reference to claim 8, the applicant argues that Roka fails to disclose hinges and folding portions of a keyboard itself and not a separable base that is separated from the keyboard.  The examiner finds that Roka discloses a base portion, as detailed by the combination of Kumar and Fujita, that has a variety of hinged foldable arrangements that, as illustrated, reduces the dimensions of the base portion as recited.  Therefore the examiner finds that the combination of references disclose the features of claims 7-8 as currently recited. With reference to claim 13, the applicant argues that the examiner has mischaracterized the teachings of Lin by stating that the keyboard element (10) is a base that receives a keyboard module (30).  The examiner understands the applicant’s interpretation; however the claim limitations are directed to a keyboard comprising a separable base portion having a touchscreen display formed therein, which the examiner finds Lin to disclose.  Specifically Fig. 4 illustrates a standard clamshell arrangement of a computer device comprising a display (51) hinged to a keyboard (10), wherein the keyboard (10) comprises a separable base portion (30) having a touchscreen display (311).  The claims limitations fail to include details of the separable base portion in relation to the keyboard (i.e. a keyboard having a plurality of mechanical keys comprising a separable base portion different from the keyboard having a plurality of mechanical keys). Therefore the examiner finds that Lin discloses the features as recited.  Further it is argued that Sternglass fails to disclose a separable base portion being electrically and mechanically couplable to the keyboard. The applicant argues that neither reference describes a base portion, separate from a keyboard, that can be coupled to a keyboard.  As explained above, the examiner finds Lin teaches the couplable portion as described and thereby presenting Sternglass to teach the holding at the hinge, as recited.  No further arguments were presented in regards to the hinge arrangement for exposing interfaces for peripheral devices as taught by Sternglass. For these reasons the examiner finds that the combination of references disclose the invention as recited in claims 7-15.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625